DETAILED ACTION

Response to Amendment
The amendment filed 7-26-22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. Note that 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: (a) amendment to paragraph 22 which amended “viscosity intensity” to read “adhesion force” (two locations), (b) amendment to paragraph 122 – “an adhesion force of the adhesive member AM may increase”, and (c) amendment to paragraph 122 which amended “viscosity intensity” to read “adhesion force” (two locations).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2017/0265340 A1 – see Information Disclosure Statement filed 1-22-2021) in view of Yasui (CN 110092936 A).
Claim 1, Son teaches a display device (¶3¶35) comprising window 20 (¶44) comprising a planar portion and a bending portion that is bent from the planar portion. See Figure 6 of Son shown below (annotations added):

    PNG
    media_image1.png
    665
    1076
    media_image1.png
    Greyscale

5The display device further comprises a display module (for example: organic light emitting display element or liquid crystal display element; ¶6) of display panel 10 (¶47) disposed below window 20 which comprises a central portion at least partially overlapping the planar portion, and an edge portion at least partially overlapping the bending portion. See Figure 6 of Son above. The display device further comprises adhesive member 11 which comprises an adhesive layer (¶65), adhesive member 11 being disposed between window 20 and the display module. See Figure 6 of Son above. Son’s structure can be diagramed as follows:
transparent window
adhesive
(DISPLAY DEVICE)

Claim 1, Son does not teach a layer having lubrication in the above structure disposed between adhesive member 11 and window 20.
However, Yasui teaches a window used over a display device (for example: liquid crystal display device or organic EL display device). The window is a transparent resin layer. Yasui further teaches the following structure:

protective hard coat 1
adhesive
transparent resin layer
adhesive 
protective hard coat 2
adhesive
(DISPLAY DEVICE)

In comparison with the structure of Son (above) – Yasui teaches protecting both surfaces of the transparent resin layer with protective hard coatings connecting with adhesive. The protective hard coatings include various materials such as plasticizers, light absorbers, pigment, various agents, various stabilizers, and lubricant. See the Yasui reference having an English translation – machine generated – attached thereto.
	Son and Yasui are considered analogous art in that each reference is related to display device structures. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have included in Son a protective hard coating layer having lubrication in the structure of Son on both sides of the transparent window – between adhesive member 11 and window 20 – in that Yasui teaches using such layers around the transparent window over the display device is known for protecting the transparent portion from damage.
Claim 2, the limitation “the adhesive member is configured to absorb the lubrication layer” refers to a method step – how a piece of the claimed structure changes over time. The limitation does not provide a structural limitation that distinguishes the claimed structure from the structure of Son modified. 
Claim 3, in Son modified the protective-layer/adhesive-layer—layer is present on both surfaces of window 20 facing the adhesive layer closest to the display device.
Claim 4, the protective-layer/adhesive-layer—layer overlaps window 20 and the display module between the bending portion and the edge portion thereof. 
Claim 5, in Son modified the bending portion comprises a first part and a second bending part which are respectively bent from a first and a second end of the planar portion in a first direction. See Figures 1 and 6 of Son.
Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2017/0265340 A1 – see Information Disclosure Statement filed 1-22-2021) in view of Yasui (CN 110092936 A), as applied to claims 1-5 above, and further in view of Prest (US 2020/0057525 A1).
Claims 6 and 7, Son modified does not teach that the bending portion further comprises third and fourth bending portions (parts) which are respectively bent from a third end and a fourth end of the planar portion in a second direction perpendicular to the first direction -- wherein the edge portion comprises: 10first and second edge portions that are respectively bent from the first end and the second end of the central portion in the first direction; and, third and fourth edge portions that are respectively bent from the third end and the fourth end of the central portion in the second direction; and, wherein the first to fourth edge portions overlap the first to fourth bending portions, 15respectively. See instant Figures, 1A and 1C, for example.
However, Prest teaches electronic display devices (¶1) with a window surface (¶16¶90-99). Note Figure 1A of Prest showing 1st, 2nd, 3rd, and 4th bending portions which are respectively bent from a 1st, 2nd, 3rd, and 4th end of a planar portion (i.e., center area of device 11) with the 1st and 2nd bending portions have a first direction perpendicular to the direction of the 3rd and 4th bending portions. Note wherein an edge portion comprises: 10first and second edge portions that are respectively bent from the first end and the second end of the central portion in the first direction; and, third and fourth edge portions that are respectively bent from the third end and the fourth end of the central portion in the second direction; and, wherein the first to fourth edge portions overlap the first to fourth bending portions, 15respectively. The structure provides for image data to be displayed on all bent portions – as well as the planar portion (¶96-98). For example, weather data is shown at 125 and image data at 128.
Son, Yasui, and Prest are considered analogous art in that each reference is related to display device structures. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Son modified that the bending portion further comprises third and fourth bending portions which are respectively bent from a third end and a fourth end of the planar portion in a second direction perpendicular to the first direction -- wherein the edge portion comprises: 10first and second edge portions that are respectively bent from the first end and the second end of the central portion in the first direction; and, third and fourth edge portions that are respectively bent from the third end and the fourth end of the central portion in the second direction; and, wherein the first to fourth edge portions overlap the first to fourth bending portions, 15respectively (see instant Figures 1A and 1C, for example) – as taught by Prest to provide the user of the display device the ability view image data from all sides of the window as well as the planar portion – creating a more pleasing experience to the user.
Claim 9, the above combination of Son modified – in further in view of Prest – applies herein. In Son modified the limitation of claim 9 are met in that the window defines a display area 20configured to display an image, the display area comprises a first display area corresponding to the planar portion and a second display area corresponding to the bending portion, and the display module displays a first image through the first display area and displays a second image different from the first image through the second display area.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2017/0265340 A1 – see Information Disclosure Statement filed 1-22-2021) in view of Yasui (CN 110092936 A) as applied to claims 1-5 above and further in view of Xia (WO 2014/127557 A1).
Claim 8 requires an oil as the lubricant where oils are conventional and well-known materials added to protective layers over a transparent substrate in the display device art. For example, see Xia which recites in the background (highlights added):
A flexible printed circuit board for Chip On Film (COF) is an important component for connection to a display panel in a flexible film display device. As shown in FIG. 1, the flexible printed circuit board includes a base layer, a conductive layer B, a green oil protective layer (SR layer) C, and an IC component D. 

See the Xia reference having an English translation – machine generated – attached thereto.
Son, Yasui, and Xia are considered analogous art in that each reference is related to display device structures. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Son modified before the effective filing date of the invention the use of oils as the lubricant in the protective layer for the benefits provided therein in view that such are conventional and well-known in the art as suggested by Xia.

Response Section
	Applicant’s comments filed 7-26-22 indicate that Yasui does not teach lubricant in the protective film. In response, at page 23, lines 10-12, Yasui teaches lubricant in the protective film. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745